Citation Nr: 0022254	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-26 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for brown lesions and 
sebaceous cysts as a result of exposure to herbicides.

2.  Entitlement to service connection for benign prostatic 
hyperplasia as a result of exposure to herbicides.

3.  Entitlement to service connection for musculoskeletal 
chest wall pain as a result of exposure to herbicides.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for thrombophlebitis of 
the left leg.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By an April 1986 rating decision, the RO denied a claim of 
service connection for thrombophlebitis of the left leg.  The 
RO notified the veteran of that decision in May 1986, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1985).

By an April 1997 rating decision, the RO denied an 
application to reopen the previously denied claim of service 
connection for thrombophlebitis of the left leg.  In 
April 1997, the RO notified the veteran of that decision, and 
the veteran filed a timely appeal of that decision to the 
Board.  In June 1997, the veteran testified at a hearing at 
the RO.

This matter is also on appeal from a January 1999 rating 
decision by the RO that that confirmed and continued a 
previously assigned zero percent rating for bilateral hearing 
loss.  Finally, this matter is also on appeal from a 
June 1999 rating decision by the RO that denied claims of 
service connection for brown lesions, sebaceous cysts, benign 
prostatic hyperplasia, and musculoskeletal chest wall pain as 
a result of exposure to herbicides.  The veteran was notified 
of these denials by a letter in July 1999.  In April 2000, 
the veteran testified at a hearing before a member of the 
Board.  


REMAND

As noted above, by an April 1986 rating action, the RO denied 
a claim of service connection for thrombophlebitis of the 
left leg.  In May 1986, the RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1985).  In this regard, it should be noted 
that a previously denied claim of service connection may not 
be reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  Whether a previously denied 
claim of service connection should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider any underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this regard, the Board notes that, in its adjudication of 
the veteran's current claim, the RO specifically cited the 
"materiality" test adopted by the United States Court of 
Appeals for Veterans Claims (Court) dence was 
viewed in light of all the evidence of record.  Colvin, 
1 Vet. App. at 174.  In September 1998, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued an opinion that overturned the test for materiality 
established in Colvin (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point, 38 C.F.R. § 3.156(a), which merely required that newly 
submitted evidence bear directly or substantially on the 
specific matter and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

As noted above, the RO, in its April 1997 rating action, 
employed the now-invalidated Colvin test when addressing the 
veteran's claim to reopen.  The Court has held that, when the 
Board proposes to address in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claim should be 
reopened in accordance with § 3.156(a) without regard to the 
definition of materiality as set forth in Colvin, nor has he 
been provided a SOC or SSOC which reflects consideration of 
§ 3.156(a) as the sole definition of "materiality."  The 
Board finds that the April 1997 rating decision and 
subsequently prepared SOC do not suggest anything to the 
contrary.  Consequently, in order to ensure that the veteran 
receives full due process of law and that the possibility of 
prejudice is avoided, the Board will remand the matter to the 
RO.  38 C.F.R. § 19.9 (1999).  

Turning to other claims on appeal, VA regulations require 
that a SSOC be furnished to the appellant if, after the last 
SOC or SSOC was issued, additional pertinent evidence is 
received.  38 C.F.R. § 19.31 (1999).  In the present case, 
the record shows that the RO last issued a SOC relative to 
the veteran's application to reopen a previously denied of 
service connection for thrombophlebitis of the left leg in 
August 1997.  Additional evidence pertinent to the issue has 
since been added to the claims folder.  Moreover, the record 
shows that the RO last issued a SOC relative to the veteran's 
claim for an increased (compensable) rating for bilateral 
hearing loss in October 1999, and a SOC relative to the 
veteran's service connection claims in October 1999 .  The 
record shows that additional evidence, including an 
April 2000 VA audiological evaluation report and March 2000 
article on Agent Orange, was subsequently added to the claims 
file.  While some of this recent evidence is duplicative of 
evidence previously before the RO, most of the records are 
not.  The additional evidence contains medical evidence 
pertaining to the veteran's claims and, therefore, is 
"pertinent" to the claims on appeal.  The appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such consideration in 
writing. See 38 C.F.R. § 19.31 (1999). Because no statement 
from the veteran indicating his desire to waive his right of 
RO review has been received, a remand is required to allow 
the RO opportunity to adjudicate these claims in light of the 
new evidence.  38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his left 
leg, skin problems, prostate problems, 
chest wall pain, and for service-
connected bilateral hearing loss, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

3.  The RO should then re-adjudicate the 
claims.  With respect to the claim for an 
increased (compensable) rating for 
bilateral hearing loss, the RO should re-
adjudicate the claim based on both the 
old and new criteria for rating hearing 
impairment, with application of those 
criteria that are more favorable to the 
veteran.  64 Fed. Reg. 25,202-25,210 (May 
11, 1999) (effective June 10, 1999).  If 
the benefit sought is denied, a SSOC 
should be issued, which includes 
references to both old and new rating 
criteria for hearing loss, and 
consideration of all evidence received 
since issuance of the October 1999 SOC.  

With respect to the issue of whether new 
and material evidence has been submitted 
to reopen a previously denied claim of 
service connection for thrombophlebitis 
of the left leg, the RO should consider 
and apply the provisions of 38 C.F.R. 
§ 3.156(a) as the sole definition of new 
and material evidence.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, in 
particular, a summary of the provisions 
of 38 C.F.R. § 3.156(a) and a discussion 
of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).  Consideration should include the 
entire record, including all evidence 
received since issuance of the August 
1997 SOC.  

With respect to the service connection 
claims, consideration should include the 
entire record, including all evidence 
received since issuance of the 
October 1999 SOC.  If any benefit sought 
is denied, a SSOC should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to any SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


